Exhibit 10.13

CONSENT, RATIFICATION, ACKNOWLEDGEMENT

AND AMENDMENT TO LOAN DOCUMENTS AGREEMENT

THIS CONSENT, RATIFICATION, ACKNOWLEDGEMENT, AND AMENDMENT TO LOAN DOCUMENTS
AGREEMENT (hereinafter “Ratification Agreement”) is executed as of the 22nd day
of July, 2013, and effective as of the 1st day of July, 2013 (the “Closing
Date”), by and between:

FOUNDATION HEALTHCARE AFFILIATES, LLC, an Oklahoma limited liability company
(“FHA”);

FOUNDATION SURGERY AFFILIATES, LLC, a Nevada limited liability company (“FSA”);

FOUNDATION SURGICAL HOSPITAL AFFILIATES, LLC, a Nevada limited liability company
(“FSHA”);

FOUNDATION SURGERY HOLDINGS, LLC, a Delaware limited liability company (“FSH”);

FOUNDATION SURGERY MANAGEMENT, LLC, a Delaware limited liability company
(“FSM”);

FOUNDATION SURGICAL HOSPITAL HOLDINGS, LLC, a Nevada limited liability company
(“FSHH”);

FOUNDATION SURGICAL HOSPITAL MANAGEMENT, LLC, an Oklahoma limited liability
company (“FSHM”);

GRAYMARK HEALTHCARE, INC., an Oklahoma corporation (“GRMH”);

TSH ACQUISITION, LLC, a Delaware limited liability company (“TSH”);

LEGACY BANK (“Lender”)

BACKGROUND

A. WHEREAS, Lender is the current owner and holder of the various Loans
identified on Schedule 1 hereto (FHA Group Loans and FHA Group Related Loans).

B. WHEREAS, FHA, GRMH and TSH have entered into that certain Amended and
Restated Membership Interest Purchase Agreement dated as of March 29, 2013 (the
“ARMPA Agreement”).

C. WHEREAS, FHA, FSA, FSHA GRMH, TSH, and Roy T. Oliver (“Oliver”) have entered
into that certain Closing Agreement 1 dated May 21, 2013, that certain Closing
Agreement 2 dated May 21, 2013, and that certain Closing Agreement 3 dated
            (collectively the “Closing Agreements”).

D. WHEREAS, The parties hereto (other than Lender) have requested Lender’s
consent to the ARMPA Agreement and the Closing Agreements.



--------------------------------------------------------------------------------

TERMS

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
below, and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows with respect to provisions which are applicable to it:

1. FHA Ownership:

(a) Prior to the effectiveness of the ARMPA Agreement, the FHA ownership
structure was as set forth on Schedule 2 hereto with FHA owning 100% of the
membership interests of FSA and FSHA;

(b) After closing the ARMPA Agreement, GRMH shall wholly own TSH, and TSH shall
wholly own FSA and FSHA.

(c) After closing the ARMPA Agreement, FHA’s ownership structure shall be as
follows:

 

  (i) FHA shall own 114,500,000 shares of the common stock of GRMH;

 

  (ii) GRMH shall own 100% of the membership interests of TSH;

 

  (iii) TSH shall own 100% of the membership interests of FSA and FSHA;

 

  (iv) FSA shall own 100% of FSH and FSM;

 

  (v) FSHA shall own 100% of FSHH and FSHM;

 

  (vi) FSH shall continue to own the respective interests in the ambulatory
surgery centers as reflected on Schedule 2; and

 

  (vii) FSHH shall continue to own the respective interests in the hospitals as
reflected on Schedule 2.

(d) It is anticipated that within a reasonable period of time after closing the
ARMPA Agreement, the names of FHA and GRMH shall be changed. FHA shall not
change its name prior to giving Lender notice of said name change.

2. Consent by Lender. Lender hereby consents to the ARMPA Agreement and the
Closing Agreements, subject to the terms and conditions contained herein. Should
the ARMPA Agreement and the Closing Agreements not become effective within
thirty (30) days of the date hereof, Lender’s consent shall immediately
terminate.

 

-2-



--------------------------------------------------------------------------------

3. FHA, FSA, FSHA and their respective wholly owned Subsidiaries (FSH, FSM,
FSHH, and FSHM) (the “FHA Group”) Ratification, Re-affirmation and
Acknowledgment of No Release. As a condition to Lender entering into this
Ratification Agreement and giving its consent to the ARMPA Agreement and the
Closing Agreements, Lender has required the parties hereto to ratify and
re-affirm their respective liabilities and obligations to Lender under the
respective Notes, Guaranties, and all other Loan Documents related to said Notes
identified on Schedule 1 hereto.

The FHA Group and each of them, hereby ratify, re-affirm and confirm all of
their respective obligations and liabilities under the Notes and Schedule 1 Loan
Documents as the same are set forth therein.

4. Representations and Warranties of Lender. Lender hereby represents and
warrants to the parties hereto that Lender is the current owner and holder of
the Notes and Loan Documents relating thereto for each of the Loans identified
on Schedule 1.

5. Representations and Warranties of the FHA Group. To induce the Lender to
consent to the ARMPA Agreement and the Closing Agreements, and to enter into
this Ratification Agreement, the FHA Group hereby represents and warrants to the
Lender that:

(a) as of the date of effectiveness of this Ratification Agreement, each has the
full power and authority to enter into this Ratification Agreement, to execute
and deliver all documents and instruments required hereunder, and to incur and
perform the obligations provided for herein on its part to be performed, and to
perform and carry out the terms of the Notes and Loan Documents on its part to
be performed, all of which have been duly authorized by all necessary entity
action of the respective party thereto, if any, and no consent or approval of
any third party is required as a condition to the validity or enforceability
hereof or thereof;

(b) each party hereto has duly executed and delivered this Ratification
Agreement;

(c) this Ratification Agreement will constitute the valid and legally binding
obligation of the parties hereto, enforceable against them in accordance with
its terms;

(d) the execution, delivery and performance of this Ratification Agreement will
not violate (i) any provision of law or any order, rule or regulation of any
court or governmental authority, or (ii) any instrument, contract, agreement,
indenture, mortgage, deed of trust or other material document or obligation to
which any party hereto is a party or by which any of their property is bound;

(e) there is no action, suit, proceeding or investigation pending or threatened
that challenges the validity or enforceability of this Ratification Agreement,
or any action required to be taken pursuant hereto or thereto;

(f) that as of the date of this Ratification Agreement no transfers of
membership interests of any entity within the FHA Group are contemplated except
as stated herein; and

 

-3-



--------------------------------------------------------------------------------

6. Representations and Warranties of GRMH and TSH. To induce the Lender to enter
into this Ratification Agreement, GRMH and TSH, hereby represent and warrant
(each as to itself and to the others, to be read as if each party signed a
separate document) to the Lender that:

(a) GRMH and TSH, as of the effective date of this Ratification Agreement, the
ARMPA Agreement and the Closing Agreements, each are validly existing under the
laws of their respective states of organization, and each has full power and
authority to enter into this Ratification Agreement, and have been authorized by
all necessary entity action of GRMH and TSH, and no consent or approval of any
third party is required as a condition to the validity or enforceability hereof
or thereof;

(b) this Ratification Agreement has been duly executed and delivered by GRMH and
TSH;

(c) this Ratification Agreement will constitute the valid and legally binding
obligations of GRMH and TSH, enforceable against GRMH and TSH in accordance with
its terms;

(d) the execution, delivery and performance by GRMH and TSH of this Ratification
Agreement will not violate (i) any provision of law or any order, rule or
regulation of any court or governmental authority, or (ii) any instrument,
contract, agreement, indenture, mortgage, deed of trust, instrument or other
material document or obligation to which GRMH and TSH may be a party or by which
any of GRMH and TSH’s property is bound; and

(e) as of the Closing Date, there is no action, suit, proceeding or
investigation pending or threatened that challenges the validity or
enforceability of this Ratification Agreement, or any action required to be
taken pursuant hereto.

7. Releases and Indemnity. For the period from the inception of the Loans to and
including the date of this Ratification Agreement and in consideration of
Lender’s consent given herein, FHA Group, GRMH, and TSH hereby fully and finally
acquit, quitclaim, release and discharge Lender and its officers, directors,
shareholders, representatives, employees, servicers, agents and attorneys of and
from any and all obligations, claims, liabilities, damages, demands, debts,
liens, deficiencies or cause or causes of action (including claims and causes of
action for usury), to, of or for the benefit (whether directly or indirectly) of
FHA Group, GRMH, and TSH and/or any or all of them, arising on or before the
date hereof, at law or in equity, known or unknown, contingent or otherwise,
whether asserted or unasserted, whether now known or hereafter discovered,
whether statutory, in contract or in tort, as well as any other kind or
character of action now held, owned or possessed (whether directly or
indirectly) by such person or any or all of them on account of, arising out of,
related to or concerning, whether directly or indirectly, proximately or
remotely the Notes, the Loan Documents identified on Schedule 1 hereto, this
Ratification Agreement, the ARMPA Agreement and the Closing Agreements
(collectively, the “Released Claims”).

 

-4-



--------------------------------------------------------------------------------

8. Conditions to Closing. This Ratification Agreement shall be effective upon
execution by the parties, provided that FHA pays Lender, on or before the
Closing Date, all costs and expenses incurred by Lender in connection with the
review and analysis of the transactions which are the subject of the ARMPA
Agreement and the Closing Agreements, and the effect of same in relation to
Lender’s Loans to the FHA Group, FHA’s request for Lender’s consent to enter
into the ARMPA Agreement and the Closing Agreements, and close the
transaction(s) described in said agreements, the analysis, preparation,
negotiation, and execution of this Ratification Agreement and/or any other
documents executed pursuant hereto, and any and all amendments, modifications,
and supplements hereto or to the Loans, including, without limitation, the costs
and fees of Lender’s legal counsel. Without limiting the foregoing, the FHA
Group shall pay to Lender, on or before the date of execution of this
Ratification Agreement by Lender, a Transaction Analysis Fee of $50,000.00
together with all other actual costs or expenses incurred by Lender, including
specifically Lender’s attorneys’ fees in the amount of $78,000.00, owed to
BLANEY AND TWEEDY, PLLC.

9. Existing Covenants. Prior to execution of this Ratification Agreement, the
Loan Covenants between Lender and the FHA Group are as set forth on Schedule 3
attached hereto.

10. Post Closing Covenants and Amendments to Loan Documents. Contemporaneously
with the execution of this Ratification Agreement and thereafter, the Loan
Documents shall be deemed amended to include the Loan Covenants as set forth
herein on Schedule 4, attached hereto. Except as specifically modified by this
Ratification Agreement each and every FHA Group Loan Covenant currently in
effect shall remain in full force and effect.

11. No Releases of FHA Group. Nothing contained in this Ratification Agreement
shall be construed to in any way release any entity within the FHA Group from
its existing obligations under their respective Notes, Guaranties, or other Loan
Documents.

12. Participants’ Consent. This Ratification Agreement is subject to Lender
obtaining the consent of all participants in the FHA Group Loans.

13. Amendment of Lender’s FHA Group Loans. At any time and from time to time,
without notice to TSH, without liability to TSH and without release or impairing
any of Lender’s rights hereunder, Lender may, with respect to the FHA Group
Loans, take additional or other security therefor; release any person obligated
thereon; modify, amend, renew, restate, redocument, or waive compliance with any
of the documents evidencing the same; make any adjustments, indulgence, or
forbearance to, or compromise with, any person liable therefor; delay, omit,
fail or refuse to take or prosecute any action for collection thereof, or to
foreclose any collateral for, or take or prosecute any action on any agreement
securing the FHA Group Loans or any amounts due thereunder or under any of the
security agreements or mortgages securing same.

 

-5-



--------------------------------------------------------------------------------

14. Continuing Nature of Subordination. This Ratification Agreement and all
rights and obligations of any party hereunder, including but not limited to the
Schedule 4 Loan Covenants, shall be effective until the FHA Group Loans have
been fully paid and satisfied and all obligations under all of the Schedule 1
Loan Documents and costs of enforcement have been satisfied in full.

15. Successors and Assigns. The obligations and liabilities of the parties
hereto under this Ratification Agreement may not be delegated. This Ratification
Agreement shall inure to the benefit of and shall be enforceable by Lender and
by Lender’s assignees, transferees and successors against all other parties
hereto and their successors and assigns.

16. Waivers and Modifications. No waiver by Lender shall be effective unless it
is in writing and signed by an authorized officer of Lender. No such waiver
shall operate as a waiver of any other matter or of a similar matter at a future
time. This Ratification Agreement may not be changed except by writing executed
by the parties to be charged and an authorized officer of Lender.

17. Severability. If any provision of this Ratification Agreement is held to be
invalid or unenforceable under any applicable law, the remaining provisions of
this Ratification Agreement shall remain fully valid and enforceable.

18. TSH Guaranty and Collateral Pledge. Lender’s consent to the transfer of the
FSA and FSHA membership units from FHA to TSH is further conditioned upon the
requirement that TSH shall execute a Collateral Pledge Agreement in the form of
Exhibit A hereto, therein pledging all of its right, title, and interest in and
to all FSA and FSHA membership interests transferred by FHA to TSH.
Contemporaneously with execution of this Ratification Agreement TSH shall
execute the Collateral Pledge Agreement and a Guaranty Agreement, in the form of
Exhibit B, attached hereto, therein pledging the FSA and FSHA membership
interests to Lender and guaranteeing the following Loans payable to Lender:

 

  a. Loan #10666758

 

  b. Loan #10748453

 

  c. Loan #10748908

 

  d. Loan #10749202

 

  e. Loan #10938126

 

  f. Loan #11041948

 

  g. Loan #11119391

 

  h. Loan #10228482

 

  i. Loan #10970411

 

-6-



--------------------------------------------------------------------------------

19. Confirmation of Loan Balances. The parties hereby acknowledge and agree that
the principal balance of the FHA Group Loans as of July 18, 2013, are as set
forth on Schedule 1 hereto.

20. Counterparts. It is understood and agreed that this Ratification Agreement
may be executed in a number of identical counterparts, each of which shall be
deemed an original for all purposes. It is understood and agreed that
photostatic or facsimile signatures of the original signatures of this
Ratification Agreement, and/or photostatic or facsimile copies of this
Ratification Agreement fully executed, shall be deemed an original for all
purposes. Any parties submitting a facsimile signature shall be estopped from
denying that an original signature was required, and such parties hereby agree
to provide original signatures upon demand by the other parties. The parties
hereto waive the “best evidence” rule or any similar law or rule in any
proceeding in which this Ratification Agreement shall be presented as evidence.

21. Default. A default or other breach of this Ratification Agreement by any
party hereto shall be an Event of Default under all of the Loan Documents
identified on Schedule 1 hereto.

22. Capitalized Terms. Capitalized terms not otherwise defined herein shall have
the same meanings as is prescribed in the Loan Documents.

SIGNATURES ON THE FOLLOWING PAGES

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Ratification Agreement
as of the date first above written.

 

    FOUNDATION HEALTHCARE
AFFILIATES, LLC, an Oklahoma limited
liability company

By:

  /s/ THOMAS MICHAUD  

 

  Name: Thomas Michaud   Title: CEO   FOUNDATION SURGERY AFFILIATES, LLC, a
Nevada limited liability company

By:

  /s/ THOMAS MICHAUD  

 

  Name: Thomas Michaud   Title: Manager   FOUNDATION SURGICAL HOSPITAL
AFFILIATES, LLC, a Nevada limited liability company

By:

  /s/ THOMAS MICHAUD  

 

  Name: Thomas Michaud   Title: Manager   FOUNDATION SURGERY HOLDINGS, LLC, a
Delaware limited liability company

By:

  /s/ THOMAS MICHAUD  

 

  Name: Thomas Michaud   Title: Manager

 

-8-



--------------------------------------------------------------------------------

SIGNATURE PAGE 2 TO RATIFICATION AGREEMENT

 

 

          FOUNDATION SURGERY
MANAGEMENT, LLC, a Delaware limited
liability company

By:

   

/s/ THOMAS MICHAUD

    Name: Thomas Michaud     Title: Manager     FOUNDATION SURGICAL HOSPITAL
HOLDINGS, LLC, a Nevada limited liability company

By:

    /s/ THOMAS MICHAUD    

 

    Name: Thomas Michaud     Title: Manager     FOUNDATION SURGICAL HOSPITAL
MANAGEMENT, LLC, an Oklahoma limited liability company

By:

    /s/ THOMAS MICHAUD     Name: Thomas Michaud     Title: Manager

 

-9-



--------------------------------------------------------------------------------

SIGNATURE PAGE 3 TO RATIFICATION AGREEMENT

 

    GRAYMARK HEALTHCARE, INC., an
Oklahoma corporation

By:

  /s/ STANTON M. NELSON  

 

  STANTON M. NELSON, CEO   TSH ACQUISTION, LLC a Delaware limited liability
company

By:

  /s/ MICHAEL B. HORRELL  

 

  Name: Michael B. Horrell   Title: Manger   LEGACY BANK

By:

  /s/ RUSS NATION  

 

  Name: Russ Nation   Title: Senior Vice President  

 

-10-



--------------------------------------------------------------------------------

Schedule 1

All FHA Group Loans and FHA Group Related Loans

 

A. FHA Group Loans:

 

Loan # &

Date

  

Borrowers

  

Amount

  

Maturity

  

Guarantors

10666758

02/05/2010

  

Foundation Surgery Affiliates, LLC

Foundation Surgery Holdings, LLC

Foundation Surgery Management, LLC

   $3,712,725.42    05/20/2013   

Tom Michaud

Bob Byers

10748453

09/07/2010

   Foundation Bariatric Hospital of San Antonio, L.L.C. d/b/a Foundation
Surgical Hospital of San Antonio, LLC   

$1,000,000.00

(current balance $896,000.00)

   06/07/2014   

FSHH*

FSHA*

FSHM*

FSA*

FSH*

FSM*

FHA*

All Physician Partners limited to 130% of their pro rata shares

10749202

09/07/2010

   Foundation Bariatric Hospital of San Antonio, L.L.C. d/b/a Foundation
Surgical Hospital of San Antonio, LLC    $479,995.94    09/07/2015   

FSHH*

FSHA*

FSHM*

FSA*

FSH*

FSM*

FHA*

All Physician Partners limited to 130% of their pro rata shares

10748908

09/07/2010

  

Foundation Bariatric Hospital of San Antonio, L.L.C. d/b/a Foundation Surgical
Hospital of San Antonio, LLC

FSHA*

FSHH*

FSHM*

   $1,925,413.75    09/07/2015   

FHA*

All Physician Partners limited to 130% of their pro rata shares



--------------------------------------------------------------------------------

Loan # &

Date

  

Borrowers

  

Amount

  

Maturity

  

Guarantors

10938126

12/30/2011

  

Foundation Surgery Affiliates, LLC

Foundation Surgery Management, LLC

Foundation Surgery Holdings, L.L.C.

   $734,708.73    12/30/2016   

FHA*

FSHA*

FSHH*

FSHM*

10968623

03/21/2012

   East El Paso Physician’s Medical Center, LLC    $834,272.18    03/21/2014   

FHA*

Healthcare REIT

10968635

03/21/2012

   East El Paso Physician’s Medical Center, LLC    $833,854.20    03/21/2014   

FHA*

Healthcare REIT

11041948

08/30/2012

   East El Paso Physician’s Medical Center, LLC    $804,000.00    09/30/2013   

FHA*

FSHA*

FSA*

11119391

03/19/2013

  

East El Paso Physician’s Medical Center, LLC

Foundation Surgery Affiliates, LLC

  

$2mm RLOC

(current balance $2,010,027.00)

   03/18/2014   

FSM*

FSH*

FSA*

10970411

03/16/2012

   Park Ten Surgical Center, LLC   

$250,000.00 RLOC

(current balance of $6,875.00)

   05/15/2014   

FSA*

FSM*

FSH*

FHA*

All Physician Partners

10228482

09/07/2006

   FSHA*    $292,912.18    02/17/2016    FSA*

 

   ii    Schedule 1



--------------------------------------------------------------------------------

B. FHA Group Related Loans:

 

Loan # &

Date

  

Borrowers

   Amount    Maturity    Guarantors

11107480

02/22/2013

   West Houston Physician Partners, LLC    $2,913,698.40    03/15/2023    FSA*


FSM*

FSH*

Select
Physician Partners

11013734

06/26/2012

   Foundation Bariatric Real Estate of San Antonio, LLLP    $13,955,707.26   
06/26/2022    Bob Byers


Randy Soule

Mike Horrell

FSHA*

FSHH*

FSHM*

 

* FSHH – Foundation Surgical Hospital Holdings, LLC

FSHA – Foundation Surgical Hospital Affiliates, LLC

FSHM – Foundation Surgical Hospital Management, LLC

FSA – Foundation Surgery Affiliates, LLC

FSH – Foundation Surgery Holdings, LLC

FSM – Foundation Surgery Management, LLC

FHA – Foundation Healthcare Affiliates, LLC

 

** FHA Group Related Loans consist of Loans upon which an FHA Group Entity is a
Guarantor but no FHA Group Entity holds any ownership interest in the Borrower.

 

   iii    Schedule 1



--------------------------------------------------------------------------------

Schedule 3

FHA Group and each FHA Group Related Existing Loan Covenants – Summary

Except as specifically modified in the Consent, Ratification, Acknowledgment,
and Amendment to Loan Documents Agreement, and the schedules attached thereto,
each and every FHA Group Loan Covenant shall continue in full force and effect.

 

     

Loan #

Borrowers

  

Guarantors

  

Covenants

1.    10666758         

Foundation Surgery Affiliates, LLC

Foundation Surgery Holdings, LLC

Foundation Surgery Management, LLC

  

Tom Michaud

Bob Byers

  

Annual Audited Financial Statements consisting of balance sheet, cash flow
statement & income statement, within 180 days

Monthly financial statements consisting of a balance sheet and statements of
earnings, and changes in stockholders’ equity, and all accounts

Quarterly aging A/R and A/P within 30 days

New Surgery Centers’ quarterly statements consisting of a balance sheet and
statements of earnings, and changes in stockholders’ equity within 30 days

Guarantors’ personal financial statements within 30 days

Guarantors’ tax returns within 60 days of filing

**Consolidated DSCR of not less than 1.25:1 at the end of each quarter

**Consolidated Funded Debt to Tangible Net Worth of no more than 2.5:1

**Tangible Net worth of not less than $5,400,000

**Quarterly Compliance Certificate within 15 days as to DSCR and Funded Debt to
Tangible Net Worth



--------------------------------------------------------------------------------

     

Loan #

Borrowers

  

Guarantors

  

Covenants

2.    10748453          Foundation Bariatric
Hospital of San Antonio, L.L.C. d/b/a Foundation Surgical Hospital of San
Antonio, LLC   

FSHH*

FSHA*

FSHM*

FSA*

FSH*

FSM*

FHA*

All Physician Partners limited to 130% of their pro rate shares

  

Certified monthly financial statements of Borrower and Guarantors consisting of
a balance sheet and statements of earnings, and changes in stockholders’ equity

Certified or Audited annual financial statements of Borrower and Guarantors
consisting of a balance sheet and statements of earnings, and changes in
stockholders’ equity – if audited financial statements are provided, no tax
returns are required

Tax Returns of Borrower and Guarantors within 30 days

Physician Partners are to provide their personal financial statements within 30
days of Lender’s request

Monthly Borrowing Base Certificate within 15 days

Monthly A/R aging report within 30 days

Maintain accounts with Lender

Debts between Borrowers and/or Guarantors must be subordinated and no payments
are to be made on the subordinated debt

3.    10748908         

Foundation Bariatric
Hospital of San Antonio, L.L.C. d/b/a Foundation Surgical Hospital of San
Antonio, LLC

FSHA*

FSHH*

FSHM*

  

FHA*

All Physician Partners limited to 130% of their pro rate shares

  

Certified monthly financial statements of Borrowers and Guarantors consisting of
a balance sheet and statements of earnings, and changes in stockholders’ equity

Certified or Audited annual financial statements of Borrowers and Guarantors
consisting of a balance sheet and statements of earnings, and changes in
stockholders’ equity – if audited financial statements are provided, no tax
returns are required

Tax Returns of Borrowers and Guarantors within 30 days

Physician Partners are to provide their personal financial statements within 30
days of Lender’s request

Monthly Borrowing Base Certificate within 15 days

Monthly A/R aging report within 30 days

Maintain accounts with Lender

Debts between Borrowers and/or Guarantors must be subordinated and no payments
are to be made on the subordinated debt

 

   ii    Schedule 3



--------------------------------------------------------------------------------

     

Loan #

Borrowers

  

Guarantors

  

Covenants

4.    10749202          Foundation Bariatric
Hospital of San Antonio, L.L.C. d/b/a Foundation Surgical Hospital of San
Antonio, LLC   

FSHH*

FSHA*

FSHM*

FSA*

FSH*

FSM*

FHA*

All Physician Partners limited to 130% of their pro rate shares

  

Certified monthly financial statements of Borrower and Guarantors consisting of
a balance sheet and statements of earnings, and changes in stockholders’ equity

Certified or Audited annual financial statements of Borrower and Guarantors
consisting of a balance sheet and statements of earnings, and changes in
stockholders’ equity – if audited financial statements are provided, no tax
returns are required

Tax Returns of Borrower and Guarantors within 30 days

Physician Partners are to provide their personal financial statements within 30
days of Lender’s request

Monthly Borrowing Base Certificate within 15 days

Monthly A/R aging report within 30 days

Maintain accounts with Lender

Debts between Borrowers and/or Guarantors must be subordinated and no payments
are to be made on the subordinated debt

5.    10938126         

Foundation Surgery Affiliates, LLC

Foundation Surgery Management, LLC

Foundation Surgery Holding, L.L.C.

  

FHA*

FSHA*

FSHH*

FSHM*

  

Annual Audited Financial Statements consisting of balance sheet, cash flow
statement & income statement, within 180 days

Monthly financial statements consisting of a balance sheet and statements of
earnings, and changes in stockholders’ equity, and all accounts

Quarterly aging A/R and A/P within 30 days

New Surgery Centers’ quarterly statements consisting of a balance sheet and
statements of earnings, and changes in stockholders’ equity within 30 days

Guarantors’ personal financial statements within 30 days

Guarantors’ tax returns within 60 days of filing

**Consolidated DSCR of not less than 1.25:1 at the end of each quarter

**Consolidated Funded Debt to Tangible Net Worth of no more than 2.5:1

**Tangible Net worth of not less than $5,400,000

**Quarterly Compliance Certificate within 15 days as to DSCR and Funded Debt to
Tangible Net Worth

 

   iii    Schedule 3



--------------------------------------------------------------------------------

     

Loan #

Borrowers

  

Guarantors

  

Covenants

6.    10968623          East El Paso
Physician’s Medical Center, LLC   

FHA*

Healthcare REIT

  

Quarterly Statements within 45 days compiled by CPA

Tax Returns within 30 days of filing prepared by CPA

Annual Guarantor Statements prepared by Guarantor

Annual Guarantor Tax Returns prepared by CPA

Quarterly Aging of A/P and A/R due within 45 days

Annual 3rd party inspections required on equipment pledged as collateral

Hospital is to obtain a lien subordination from Cardinal Health

7.    10968635          East El Paso
Physician’s Medical Center, LLC   

FHA*

Healthcare REIT

  

Quarterly Statements within 45 days compiled by CPA

Tax Returns within 30 days of filing prepared by CPA

Quarterly Aging of A/P and A/R due within 45 days

Quarterly Statement of actual versus projected income due within 45 days

Borrower agrees to provide a list of existing equipment and any other assets
used as collateral within 45 days of loan closing

Borrower agrees to provide a list of equipment to be purchased

Annual 3rd party inspections required on equipment pledged as collateral

Borrower is to obtain a lien subordination from Cardinal Health as its lien
pertains to Lender’s lien or Lender may activate the default interest rate of
“plus 5%”

Annual Guarantor Statements prepared by Guarantor

Annual Guarantor Tax Returns prepared by CPA

 

   iv    Schedule 3



--------------------------------------------------------------------------------

     

Loan #

Borrowers

  

Guarantors

  

Covenants

8.    11041948          East El Paso Physician’s Medical Center, LLC   

FHA*

FSHA*

FSA*

  

Monthly, internally prepared financial statements within 30 days

Tax Returns within 30 days of filing prepared by CPA

No additional debt without Lender consent

Guarantors annual financial statements

Guarantors tax returns

If the purchase agreement between Foundation Surgical Hospital Affiliates, LLC
and Healthcare REIT, Inc. is not finalized by December 31, 2012, Foundation
Surgical Hospital Holdings, LLC will be required to secure the entire Note with
an $800,000 CD held by Legacy or pay off $400k of the note which is not secured
by the existing CD. If the purchase agreement is finalized by 12/31/12, it will
need to state in the agreement that the $14MM of debt owed to Healthcare REIT,
by EEPPMC will be forgiven in full by the REIT.

9.    11119391         

East El Paso Physician’s Medical Center, LLC

Foundation Surgery Affiliates, LLC

  

FSHM*

FSHH*

FSHA*

  

Monthly Financial Statements within 30 days prepared by Borrower

Tax Returns within 30 days of filing

Borrower shall incur no additional debt without the consent Lender

FSA – no new debt in excess of $50,000

**FSA – maintain DSCR of 1.35:1, tested quarterly

FSA, FSHH, Borrower, and FBH of SA maintain a combined DSCR of 1.10:1, tested
quarterly

Borrower – monthly Aging A/R

 

   v    Schedule 3



--------------------------------------------------------------------------------

     

Loan #

Borrowers

  

Guarantors

  

Covenants

10.    10228482          FSHA*    FSA*   

Annual personal financial statements within 30 days

Tax Returns within 30 days of filing

11.    10970411          Park Ten Surgical Center, LLC   

FSA*

FSM*

FSH*

FHA*

All Physician Partners

  

Quarterly statements prepared by borrower

Annual Tax Returns prepared by CPA

A/R aging due quarterly

no new debt in excess of $50,000

Individual Guarantors are to provide current personal financial statements
and/or Tax Returns within 45 days of closing or the default rate of 5% above the
effective rate will activate and remain active until all information is received
by Lender.

 

* FSHH – Foundation Surgical Hospital Holdings, LLC

FSHA – Foundation Surgical Hospital Affiliates, LLC

FSHM – Foundation Surgical Hospital Management, LLC

FSA – Foundation Surgery Affiliates, LLC

FSH – Foundation Surgery Holdings, LLC

FSM – Foundation Surgery Management, LLC

FHA – Foundation Healthcare Affiliates, LLC

 

** Covenant modified as per Schedule 4.

 

   vi    Schedule 3



--------------------------------------------------------------------------------

Schedule 4

Additional Loan Covenants

 

1. Distributions – FSA and FSHA. Except for Distributions solely between FSA and
FSHA, which are expressly permitted, neither FSA or FSHA shall pay or permit to
be paid any dividend, make any distribution of any assets, or make any advances
or loans to members, owners, stockholders, officers, employees, or affiliates
(“Distributions”) without the prior written consent of Lender, EXCEPT as
follows: (i) FSA and FSHA may make combined monthly Distributions of the lesser
of eighty percent (80%) of GRMH’s Regular Monthly Overhead or $100,000.00, and
(ii) FSA and FSHA may make quarterly distributions to TSH in the amount of TSH’s
quarterly interest payment due on its preferred debt, and (iii) FSA and FSHA may
make combined monthly distributions to TSH to pay FHA other debt assumed by TSH
consisting of the Loans or other obligations identified on Exhibit A to this
Schedule 4, not to exceed $70,000.00 per month. Such Distributions may be made
so long as immediately following a Distribution the following conditions shall
all exist: (a) FSA and FSHA, on a combined basis, shall maintain the following
global Debt Service Coverage Ratio by the dates set forth as follows:

 

  i. 1.0:1 by June 30, 2013

 

  ii. 1.05:1 by September 30, 2013

 

  iii. 1.1:1 by December 31, 2013,

 

  iv. 1.15 by March 31, 2014, and

 

  v. 1.2:1 by June 30, 2014, and thereafter; and

(b) the Distribution shall not exceed FSA’s and FSHA’s combined income for the
previous month, and (c) there shall exist no default under this Ratification
Agreement or any of the Loan Documents, and (d) all Distributions shall be
included as post-net income on all quarterly financial statements. However,
until such time as Loan #9952640 (Loan #9952640 is an existing loan having
Foundation Healthcare Affiliates, LLC, as a Co-Borrower, and Legacy Bank as
Lender) has been paid in full, FSA and FSHA may make combined monthly
Distributions of the lesser of eighty percent (80%) of GRMH’s Regular Monthly
Overhead or $115,000.00, so long as immediately following a Distribution, all of
the above conditions exist. GRMH’s Regular Monthly Overhead includes the funds
needed to make the payments due under Loan #9952640.

 

2. Debt Service Coverage Ratio – FSA and FSHA. FSA and FSHA shall maintain the
following global Debt Service Coverage Ratios including immediately following a
Distribution, by the dates set forth as follows:

 

  i. 1.0:1 by June 30, 2013

 

  ii. 1.05:1 by September 30, 2013

 

  iii. 1.1:1 by December 31, 2013

 

  iv. 1.15:1 by March 31, 2014, and

 

  v. 1.2:1 by June 30, 2014.



--------------------------------------------------------------------------------

DSCR is calculated on the combined net income of FSA and FSHA, plus interest
expenses, plus depreciation expenses, plus amortization expenses of FSA and FSHA
combined (EBIDA), less profit distributions from FBH SA and EEPPMC for the
twelve (12) month period immediately preceding a determination date divided by
cumulative Debt Service (excluding all debt service applicable to FBH SA and
EEPPMC) on the subject indebtedness of FSA and FSHA combined for same twelve
(12) month period, and all as determined in accordance with GAAP.

FBH SA is Foundation Bariatric Hospital of San Antonio, L.L.C., d/b/a Foundation
Surgical Hospital of San Antonio, LLC.

EEPPMC is East El Paso Physician’s Medical Center, LLC.

 

3. Minimum Tangible Net Worth – FSA and FSHA. For the quarter ending June 30,
2013, FSA and FSHA reflected a combined Minimum Tangible Net Worth (“MTNW”) of
$11,127,023.00. Beginning with the calendar quarter ending on September 30,
2013, and at the end of each calendar-quarter thereafter during the life of the
Loan, FSA’s and FSHA’s required combined MTNW shall be adjusted by fifty percent
(50%) of immediately preceding calendar quarter’s combined net income gain;
however, in no event shall FSA’s and FSHA’s required combined Minimum Tangible
Net Worth be adjusted by the immediately preceding calendar-quarter’s combined
net income loss, if any. For clarity, the combined MTNW required for the
calendar quarter ending September 30, 2013, shall be equal to the 2013 second
quarter combined MTNW (e.g., $11,127,023.00) plus fifty percent (50%) of FSA’s
and FSHA’s 2013 combined third quarter net income gain.

For purposes of this Ratification Agreement, MTNW shall be defined as the
combined equity of FSA and FSHA less equity investment eliminations of FBH SA
and EEPPMC plus preferred membership payable plus preferred membership interest
payable as of measurement date.

 

4. Limitation of Indebtedness – FSA and FSHA. Without Lender’s prior written
consent, neither FSA or FSHA or their respective subsidiaries, shall incur,
create, contract, waive, assume, have outstanding, guarantee or otherwise be or
become directly or indirectly liable with respect to any indebtedness, except
(i) renewals or increases of existing Loans with Lender, (ii) current
liabilities for taxes and assessments incurred in the ordinary course of
business, (iii) indebtedness with respect to current accounts payable or accrued
(other than for borrowed funds or purchase money obligations) and incurred in
the ordinary course of business, provided that all such liabilities, accounts
and claims shall be promptly paid and discharged when due or in conformity with
customary trade terms, and (iv) existing indebtedness of FSA and FSHA and their
subsidiaries as reflected in their respective financial statements as of May 31,
2013.

 

   ii    Schedule 4



--------------------------------------------------------------------------------

5. Limitation of Indebtedness, Encumbrances, and/or Purchases and Payments.
Except for the preferred debt incurred by TSHA and disclosed to Lender prior to
execution of this Agreement, TSH shall not become directly or indirectly liable
for any debts of its subsidiaries including specifically SDC Holdings, LLC, an
Oklahoma limited liability company. TSH shall not sell, assign, transfer,
pledge, or encumber its assets or the assets of any of its subsidiaries,
including specifically FSA and FSHA, without Lender’s prior written consent.
TSH’s purchase and/or payments, if any, pursuant to Section 2.3 of Closing
Agreement 1 are specifically made subject to the terms and conditions of this
Covenant.

 

6. Subordination of Distributions by TSH. TSH stipulates, acknowledges, and
agrees that TSH’s right to receive Distributions from FSA and FSHA shall at all
times be subordinated to FSA’s and FSHA’s covenants with Lender as set forth
herein and as set forth in the Schedule 1 Loan Documents and the Lender’s right
to require TSH and the TSH Subsidiaries (FSH and FSHA) full, complete, and
punctual performance of their respective agreements with Lender. In the absence
of an Event of Default, as that term is defined in the Loan Documents, including
this Agreement, and so long as no Event of Default shall be created or exist by
reason of TSH’s performance under the Closing Agreements, TSH may perform the
terms and conditions of the Closing Agreements. Upon the occurrence of an Event
of Default of any of the FHA Group Loans upon which FSA and FSHA are obligated
to Lender (“Event of Default”), FSA and FSHA are prohibited from paying or
distributing funds to TSH, and TSH is prohibited from paying or distributing
funds to GRMH and/or SDC. In addition, GRMH and SDC are prohibited from
receiving any payments of any nature whatsoever from TSH until the default has
been cured as required by the terms of the Loan Documents with Lender. TSH, GRMH
and Oliver agree that any payments received by TSH from FSH or FSHA or by GRMH
or SDC from TSH subsequent to an Event of Default shall be received in trust for
payment to Lender pursuant to this Agreement. To the extent, if any, TSH’s
performance of the terms and conditions of the Closing Agreements would breach
or cause a breach of TSH’s, FSA’s, or FSHA’s covenants with Lender as set forth
herein and as set forth on the Loan Documents, then TSH shall be excused from
performance under the Closing Agreements.

 

7. Affiliates. As used hererin “Affiliates” means any Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. For the purposes of this definition “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through ownership of Voting Shares or by
contract or otherwise. For purposes of this definition “Person” shall include
natural persons, corporations, associations, limited liability companies,
partnerships, joint ventures, trusts, governments and agencies and departments
thereof and every other entity of every kind.

 

   iii    Schedule 4



--------------------------------------------------------------------------------

8. As used herein “GRMH’s Regular Monthly Overhead” means any expense related to
the following: (a) GRMH employee salaries (specifically, CEO, CFO, CAO, and
assistant); (b) Securities and Exchange Commission reporting related expenses;
(c) Insurance, specifically but not limited to Directors and Officers Liability
and health insurance for employees; (d) Consultants related to accounting,
legal, compliance with the Sarbanes-Oxley Act of 2002, and investor relations;
(e) lease payments; and (f) regular payments due under Loan #9952640 (described
above).

 

9.

Monthly Compliance Certificate. By on or before the twentieth (20th) day of each
month FSA, FSHA and, to the extent applicable, TSH, shall complete, execute and
deliver to Lender the Compliance Certificate in the form of Schedule 5 attached
hereto.

 

   iv    Schedule 4



--------------------------------------------------------------------------------

EXHIBIT A TO SCHEDULE 4

Other Obligations

 

Lender

   Balance      Monthly
Payment  

1. Don Emilian Settlement

   $ 615,941.00       $ 20,000.00   

2. Dell Equipment Lease

   $ 45,024.00       $ 7,551.00   

3. TBF Judgment

   $ 50,000.00      

4. Medistar Settlement

   $ 525,000.00      

5. Huffman Settlement

   $ 214,756.00       $ 12,500.00   

6. Whitney Bank Forbearance

   $ 20,522.00       $ 3,420.00   

7. R M Byers Note

   $ 351,581.00       $ 10,946.00   

8. Legacy Loan #10963595

   $ 220,311.00       $ 11,628.00   